PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 13/721,744
Filing Date: 20 Dec 2012
Appellant(s): BAYER PHARMA AG



__________________
Csaba Henter
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 06/27/2022.

(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 01/27/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

35 U.S.C. §112, New Matter

Appellant argues that the limitations of newly added claims 107-109 are not new matter and fully supported by the disclosure.  Appellant states that support for claims 107-109 can be found in the instant specification “on page 23, line 36 to page 25, line 30”, and further postulates, “literal support for claim language is not required” (see p. 1-2).
However, the MPEP states, “While there is no in haec verba requirement, newly added claims or claim limitations must be supported in the specification through express, implicit, or inherent disclosure” (MPEP 2163 sec.1.B.).  Further, "To establish inherency, the extrinsic evidence ‘must make clear that the missing descriptive matter is necessarily present in the thing described in the reference, and that it would be so recognized by persons of ordinary skill. Inherency, however, may not be established by probabilities or possibilities. The mere fact that a certain thing may result from a given set of circumstances is not sufficient.’" In re Robertson, 169 F.3d 743, 745, 49 USPQ2d 1949, 1950-51 (Fed. Cir. 1999) (citations omitted)” (MPEP 2163.07(a)).
Appellant also cites “Novartis Pharm v Accord Healthcare Inc., 21-1070” as “[h]ighly relevant”, “where the court found that the no-loading dose limitation without having been mentioned in the disclosure was found to have adequate written description” (p. 3, 2nd paragraph).
However, it should be noted here that while the district court, in that case, found the no-loading dose limitation to be fully supported, the Court of Appeals for the Federal Circuit disagreed and a reversed the ruling (see Novartis Pharm v Accord Healthcare Inc., 38 F.4th 1013, 1015 (Fed. Cir. 2022); “We grant HEC’s petition for panel rehearing, vacate our prior decision, and reverse the district court’s judgement that Novartis’ claims are not invalid for inadequate written description”).  
The district court found the negative limitation to be fully supported because “there is no recitation of a loading dose in the specification, the no-loading dose limitation is supported” (Id. at 1018).  However, the Court of Appeals for the Federal Circuit (CAFC) disagreed stating, “The district court’s finding that the no-loading-dose limitation meets the written description requirement was clearly erroneous” (Id. at 1020).

In this case, it is unclear how claims 107-109 are fully supported by page 23, line 36 to page 25, line 30 of Appellant’s specification.  Since the claimed limitations are skin-related, logically, the section on treating “changes in skin condition” would be the most relevant (see p. 25, lines 30). 
Initially, as noted by Appellant, “changes in skin condition” is disclosed as a condition “for the treatment of permanent effects of estrogen deficiency” [emphasis added] (Specification at p. 25, lines 26-30).  
Appellant argues that the “drospirenone and estradiol”, of the independent claim 90, are “well-known in the art, to be provided for estrogen deficiency and therewith associated indications, which are known to be the claim recited indications when one considers changes in skin conditions” (p. 1, 1st paragraph).  However, arguments of counsel cannot take the place of evidence in the record (see MPEP 2145 relying on In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965)). There is nothing of record that connects the treatment of permanent effects of estrogen deficiency to dry, thinning skin, wrinkles and acne in menopausal females. 
Even if dry, thinning skin, wrinkles and acne, were considered species of changes of skin condition in menopausal females, there is no express, implicit, or inherent disclosure for preventing these so-called permanent effects of estrogen deficiency.  “And while the description requirement does not demand any particular form of disclosure, . . . a description that merely renders the invention obvious does not satisfy the requirement” (Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1352 (Fed. Cir. 2010).

Note: as a final observation, the examiner’s Supervisory Patent Examiner offered proposed amendments to the claims “to obviate the issue and immediately re-allow the case”, but those proposed amendments – which apparently would have obviated any outstanding issues regarding new matter/written description – were explicitly refused authorization by Applicant (see the Interview Summary dated 06/14/2021).

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/WALTER E WEBB/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        
Conferees:
/FREDERICK F KRASS/Supervisory Patent Examiner, Art Unit 1612                                                                                                                                                                                                        

/Robert A Wax/
Supervisory Patent Examiner, Art Unit 1615

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.